UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34931 SeaCube Container Leasing Ltd. (Exact name of registrant as specified in its charter) Bermuda 98-0655416 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1 Maynard Drive Park Ridge, New Jersey (Address of principal executive offices) (Zip Code) (201) 391-0800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the voting common shares held by non-affiliates of the registrant on June 30, 2010 is not applicable as the registrant was not publicly traded as of that date.As of December 31, 2010, the last business day of the Registrant’s most recently completed fiscal quarter, the aggregate market value of shares held by non-affiliates (based upon the closing sale price of such shares on the New York Stock Exchange on December 31, 2010) was approximately $154,974,000. The number of outstanding shares of the Registrant’s Common Stock as of February 28, 2011 was 20,142,812. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s definitive Proxy Statement for the Annual Meeting of Shareholders to be held on May25, 2011, to be filed within 120 days after the close of the Registrant’s fiscal year, are incorporated by reference into Part II, Item 5 and Part III of this Annual Report on Form 10-K. SEACUBE CONTAINER LEASING LTD. TABLE OF CONTENTS Page No. PART I ITEM 1. Business 2 ITEM 1A. Risk Factors 10 ITEM 1B. Unresolved Staff Comments 28 ITEM 2. Properties 28 ITEM 3. Legal Proceedings 28 ITEM 4. Removed and Reserved 28 PART II ITEM 5.
